DETAILED ACTION
This notice is in response to the remarks and amended claims filed on 12/03/2020 for examination, as well as the claim set alterations indicated to be entered following the applicant interview of 02/16/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 6-7, and 10-16, have been amended.
Claim 3 is cancelled.
Claims 1-2 and 4-20 are pending.

Response to Remarks/Amendments
Claims 1-2 and 4-20 are pending in the application. In view of the submitted remarks, and the interview communication on 02/16/2021, the herein amendments to the claims overcome each and every drawings objection and claim rejection previously set forth in the non-Final Office Action Rejection mailed 09/11/2020. 

Interview Summary
Examiner initiated an Examiner Interview on 02/16/2021, within which Examiner and Applicant discussed the claimed application in view of the references Pomerance (US20020010591), Hilbring (US9218599), and Christner (US20150161620). Examiner and Applicant arrived to 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provisioned by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email received from Mr. Eric Li on February 24, 2021 to amend claims 1, 10, and 16 as herein, and to cancel claim 3.
The application has been amended as follows:
CLAIMS:
Please replace and alter the specified claims in the application as follows:
1.	(Currently Amended) A method for processing disputes in a multi-tenant architecture system, the method comprising:
receiving, at a first service provider that provides services to a plurality of first merchants, a dispute request from a second service provider that provides services to a plurality of second merchants and that manages entity identities of a plurality of customers, the dispute request indicating a disputed transaction between a customer of the plurality of customers and another entity;
accessing an identity manager to determine a customer representation of the customer, the plurality of customers previously onboarded onto the identity manager as a respective plurality of customer representation, the identity manager hosted by the multi-tenant architecture system that manages customer representations corresponding to the entity identities for the plurality of customers of the second service provider;
accessing an activity manager, using the customer representation, to access copies of transactions performed by the second service provider between respective ones of the plurality of customers and a plurality of entities, wherein the plurality of entities comprises at least some of the plurality of customers;
propagating the dispute request with the customer representation to a dispute management engine that determines an outcome for the dispute, the determination based on characteristics of the disputed transaction and on characteristics of the customer; and
propagating the determination to the second service provider.

3.	(Canceled) 

10.	(Currently Amended) A system comprising:
a non-transitory memory storing instructions; and
a processor configured to execute the instructions to cause the system to perform operations comprising:
accessing an identity manager to determine a customer representation of a customer that is party of a disputed transaction, the customer comprising a plurality of customers previously onboarded onto the identity manager as a respective plurality of customer representations, the identity manager hosted by a first service provider that hosts a plurality of first merchants and that manages customer representations identities corresponding to entity identities for the plurality of customers, the entity identities managed by a second service provider that hosts a plurality of second merchants;

accessing an activity manager, using the customer representation, to access copies of transactions performed by the second service provider between respective ones of the plurality of customers and a plurality of entities, wherein the plurality of entities comprises at least some of the plurality of customers; and
ing a dispute request for the disputed transaction between the customer of the plurality of customers and the other entity, the dispute request generated based on the customer representation and [[the]] details of the disputed transaction.

16.	(Currently Amended) A non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations comprising:
accessing an identity manager to determine a customer representation of a customer and a merchant representation of a merchant that are parties of a disputed transaction, the customer comprising a plurality of customers previously onboarded onto the identity manager as a respective plurality of customer representation, the merchant comprised in a plurality of merchants previously onboarded onto the identity manager as a respective plurality of merchant representation, the identity manager hosted by a first service provider that manages customer representations identities corresponding to the plurality of customers that are managed by a second service provider that manages original identities, the identity manager further managing merchant representations, wherein the first service provider hosts a first transaction processing platform, and wherein the second service provider hosts a second transaction processing platform;

accessing an activity manager, using the customer representation, to access copies of transactions performed by the second service provider between respective ones of the plurality of customers and a plurality of entities, wherein the plurality of entities comprises at least some of the plurality of customers; and
generating a dispute request for the disputed transaction between the customer of the plurality of customers and another entity, the dispute request generated based on the customer representation, the merchant representation, and [[the]] details of the disputed transaction.

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. 
Specifically, amended claim 1 recites, inter alia, “receiving, at a first service provider that provides services to a plurality of first merchants, a dispute request from a second service provider that provides services to a plurality of second merchants and that manages entity identities of a plurality of customers, the dispute request indicating a disputed transaction between a customer of the plurality of customers and another entity [and …] accessing an activity manager, using the customer representation, to access copies of transactions performed by the second service provider between respective ones of the plurality of customers and a plurality of entities, wherein the plurality of entities comprises at least some of the plurality of customers”.
Art found of record, e.g., the previously cited Pomerance (US20020010591) in view of Hilbring (US9218599) and Christner (US20150161620) teaches a method for processing disputes, receiving dispute requests from other service providers, accessing an identity manager, propagating the disputes to a management engine, and propagating the dispute to other service providers (see as cited in non-final rejection dated 09/11/2020). Yet, Pomerance in view of Hilbring and Christner fail to teach the first and second service providers providing services to a plurality of merchants, and the customer representation retrieved from the identity manager being used to access an activity manager holding transactions performed by the second service provider as particularly recited by the amended independent claim.
Other prior art made of record, Algiene et al. (US20040117298) discloses a process for initiating a chargeback, comprising receiving at a first service provider (a chargeback processing center) a dispute request from a second service provider (a bank), that oversees a dispute between customers and merchants (see, e.g., Algiene at abstract, [0017], [0019-20]), yet does not disclose the service providers hosting merchants, wherein the activity manager accessed using the customer representation to access the transactions. Similarly, Douglas et al. (US20150193775) discloses a dispute resolutions system for merchants and user with a first and second service provider which accesses a risk service to analyze transactions (see, e.g., Douglass at abstract, [0073]-[0075]), but similarly fails to remedy the aforementioned deficiencies in the prior art regarding the customer representation.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claims 10 and 16 similarly have been amended to recite language directed to the aforementioned subject matter. Dependent claims 2, 4-9 (of claim 1), 11-15 (of claim 10), and 17-20 (of claim 16) incorporate the limitations of their parent claim, and are allowable for at least the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438